{¶ 1} The certification of conflict is dismissed, sua sponte, as having been improvidently certified; there is want of a conflict.
Resnick, F.E. Sweeney, Cooney, Lundberg Stratton and O’Connor, JJ., concur.
Moyer, C.J., and Pfeifer, J., dissent.
Colleen Conway Cooney, J., of the Eighth Appellate District, sitting for Cook, J.
Carol A. Wright, for appellant.
Jim Petro, Attorney General, David M. Gormley, State Solicitor, and Kirk A. Lindsey, Associate Solicitor, urging affirmance for amicus curiae Attorney General of Ohio.
David L. Doughten and Paul Skendelas, urging reversal for amicus curiae Ohio Association of Criminal Defense Lawyers.